UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          7/2/2021
 Elohim EPF USA, Inc.,

                                 Plaintiff,
                                                            1:19-cv-02431 (AJN) (SDA)
                    -against-
                                                            ORDER
 162 D & Y Corp. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Wednesday, July 7, 2021, the Law Offices of Kim

and Cha LLP shall file proof of service of their motion to withdraw and related papers (ECF Nos.

165, 166, and 167), along with a copy of this Order, to defendants Karaoke KTV, Inc., Joseph N.

Zoino, Eunsik Sun, GS Global Corp., and David Rhee (hereinafter “Defendants”) by first class mail

to their last known addresses.

       No later than Wednesday, July 21, 2021, Defendants shall file any response to the motion

of their counsel to withdraw. Defendants shall provide a copy of any response to their current

counsel and counsel shall file any response on ECF immediately upon receipt.

       Defendants Karaoke KTV, Inc. and GS Global Corp. are hereby advised that a corporation

cannot appear pro se in this Court. Thus, if Soo Hyun Kim is permitted to withdraw as counsel,

and no successor counsel appears, a default judgment may be entered against them. See, e.g.,

McFarlane v. Harry’s Nurses Registry, No. 17-CV-06350 (PKC) (PK), 2020 WL 1643781, at *15

(E.D.N.Y. Apr. 2, 2020) (corporate defendant’s failure to obtain counsel is failure to “otherwise

defend” under Federal Rule of Civil Procedure 55(a)). While the individual defendants, Joseph N.

Zoino, Eunsik Sun and David Rhee, can proceed pro se, they still will be required to comply with
all Court orders and deadlines and failure to do so may result in the imposition of sanctions, up

to and including entry of a default judgment against them.

SO ORDERED.

DATED:        New York, New York
              July 2, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                               2
